Title: To Benjamin Franklin from Philip Schuyler, 23 August 1775
From: Schuyler, Philip
To: Franklin, Benjamin


Sir,
Albany August 23d. 1775
Yesterday I had the honor to receive your favor of the 15th. Instant. The powder which the Respectable Committee of your city has sent is already arrived here. You, and they, Sir, are Equally Intitled to my best thanks for this mark of attention. I shall with great pleasure order a Considerable Quantity of Lead to be conveyed to Philadelphia Immediately.
We have struggled thro: that Variety of Difficulties which is ever attendant on a want of method and Regularity, and altho: we had not Craft to move 200 men when I arrived at Tionderoga on the 18th: of July, and had then to repair Mills and send for Carpenters to this place, it is with pleasure I can inform you 100 are now able to move about 1300 with Twenty Days Provision, and that we shall very soon make an attempt on St. Johns, weak as we are in Artillery, which I suppose will not Exceed six nine pounders. I have two Flatt Bottomed Vessels amongst those we have Built. They are sixty Feet long and capable of carrying Five Twelve pounders Each, but I can unfortunately mount only one, as I have no Carriages. I am Sir with the most respectful Sentiments Your obliged obedient and very humble servant,
Ph. Schuyler
The Hon: Benn Franklin Esqr
